Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a position indicator that includes a pen-shaped body; control circuitry housed in the pen-shaped body and configured to generate position detection signals and generate additional information about the position indicator; a first receiver; a second receiver different from the first receiver; a first transmitter provided near a distal end of the pen-shaped body and configured to transmit the position detection signals to a sensor of a position detection system; and a second transmitter, which is different from the first transmitter and configured to transmit wireless signals to the position detection system. The control circuitry, in response to a control signal from the position detection system received by the first receiver or the second receiver, controls transmission of the position detection signals and transmission of the additional information via a transmitter selected from the first transmitter and the second transmitter, to the position detection system. 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a position indicator including, inter alia, 
control circuitry housed in the pen-shaped body and configured to: generate position detection signals, and generate additional information about the position indicator; 
wherein the control circuitry, in response to a control signal from the position detection system received by the first receiver or the second receiver, controls transmission of the position detection signals via the first transmitter and transmission of the additional information via a transmitter selected from the first transmitter and the second transmitter, to the position detection system, of claim 1 (fig. 4 and 5); 

wherein the control circuitry, in response to a control signal based on a spread code transmitted from the sensor of the position detection system and received by the second receiver, controls transmission of the position detection signals via the first transmitter and transmission of the additional information via a transmitter selected from the first transmitter and the second transmitter, to the position detection system, of claim 16 (fig. 4 and 5); 
control circuitry housed in the pen-shaped body and configured to: generate position detection signals, and generate additional information about the position indicator; 
wherein the control circuitry, in response to the control signal from the position detection system received by the second receiver, controls transmission of the position detection signals via the center electrode of the first transmitter, and transmission of the additional information via a transmitter selected from the first transmitter and the second transmitter, to the position detection system, of claim 17 (fig. 4 and 5); and 
control circuitry housed in the pen-shaped body and configured to: generate position detection signals, and generate additional information about the position indicator; 
wherein the control circuitry, in response to the control signal from the position detection system received by the first receiver, controls transmission of the position detection signals via the center electrode of the first transmitter to the position detection system, and controls transmission of the additional information via a transmitter selected from the first transmitter and the second transmitter to the position detection system, of claim 18 (fig. 4 and 5).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628